Opinión concurrente del
Juez Asociado Señor Negrón García.
El 19 de noviembre de 1986, Víctor M. Ortiz Díaz y su esposa Zilma E. Cacho Galarza estuvieron involucrados en un accidente automovilístico. El 29 de junio de 1987, a nombre propio y de su sociedad legal de gananciales, pre-sentaron una demanda en el Tribunal Superior, Sala de Bayamón, contra R. & R. Motors Sales Corp. (en adelante R. & R. Motors) y Alberic Colón Auto Sales (en adelante *840Alberic Colón). Por desconocer sus nombres, incluyeron como aseguradoras de dichos demandados a “X” y “Z”. Re-clamaron doscientos mil dólares ($200,000) por daños y perjuicios físicos y mentales.
El 16 de septiembre de 1987, R. & R. Motors contestó y negó responsabilidad. Entre sus defensas afirmativas alegó la prescripción. El 1ro de octubre Alberic Colón con-testó, y, aunque también rechazó responsabilidad, no adujo la defensa de prescripción.
Posteriormente, el 15 de marzo de 1988 se formuló una demanda enmendada y se incluyó como codemandada a la Professional Underwriters Insurance Co. (en adelante Professional Underwriters), aseguradora de Alberic Colón. En su contestación de 4 de octubre de 1988, Professional Underwriters interpuso la defensa de prescripción.
El 21 de agosto de 1989 se presentó en el tribunal un Informe de Conferencia Preliminar entre Abogados (en adelante Informe). Allí los demandantes enmendaron la demanda “a los efectos de alegar que la Sociedad de Ga-nanciales ... ha resultado con una pérdida de $200,000.00 por concepto de lucro cesante ...”. Apéndice a solicitud, pág. 13. Frente a esta enmienda, la parte demandada procedió a “negar todas las enmiendas presentadas por la parte demandante”. Id. El tribunal aprobó el Informe.
El 14 de mayo de 1990, Alberic Colón y Professional Underwriters solicitaron la desestimación de la reclama-ción por lucro cesante por el fundamento de que estaba prescrita. Después de varios incidentes, finalmente, el 11 de septiembre de 1990 el tribunal de instancia (Hon. Juan J. Ríos Martínez, Juez) accedió y dictó sentencia sumaria parcial desestimatoria. Mediante orden para mostrar causa, acordamos revisar.
Concurrimos en que la reclamación de lucro cesante no está prescrita.
*841HH
No cuestionamos que al amparo de la Regla 6.3 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III, toda "materia consti-tutiva de excusa o de defensa afirmativa” —incluso la pres-cripción — = debe ser oportuna y afirmativamente formulada mediante alegación responsiva; de lo contrario se renuncia. Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 506 (1985).
En el caso de autos, R. & R. Motors y Professional Underwriters adujeron la defensa de prescripción en sus res-pectivas contestaciones. Después, ante la reclamación por lucro cesante alegada en el Informe, éstos negaron “todas las enmiendas”. La informalidad del trámite es evidente. No se exigió a los demandantes la presentación de un do-cumento nuevo de “demanda” en que incorporaran todas las alegaciones; tampoco se les requirió a los demandados en cuanto a su “contestación”. La negativa de éstos, contes-tada de ese modo, tuvo un solo efecto procesal: reproducir, entre otras, la defensa de prescripción originalmente esgrimida. Ajuicio nuestro, no era necesario que en el In-forme se consignaran por escrito otra vez todas las defen-sas previamente expuestas. Repetimos, si para enmendar las alegaciones se siguió ese trámite, sin el requisito de una nueva demanda mediante documento separado, no ve-mos por qué exigírselo a los demandados.
rH I — I
Lo expuesto no dispone del caso. La defensa de prescrip-ción, aunque interpuesta, no procedía en derecho. Franco v. Mayagüez Building, Inc., 108 D.P.R. 192, 195 (1978), acogido por la ilustrada sala sentenciadora, es inaplicable. Allí, distinto al que nos ocupa, antes de la enmienda en la que se reclamaba lucro cesante, no había comparecido la sociedad de gananciales, verdadera parte perjudicada.
*842El lucro cesante es una partida de daños especial que debe alegarse específicamente en la demanda. Este requi-sito es para evitar sorpresas, promover una adecuada pre-paración, e informar al tribunal sobre el contenido de toda la reclamación. Como daño especial es susceptible de ser posteriormente añadido mediante enmienda. Aquí lo auto-rizó el tribunal. Si a ello unimos el consentimiento escrito de los demandados, y que se trata de una partida que sur-gió del mismo evento a causa de la acción original, es in-eludible la conclusión de que sus efectos se retrotrajeron a la fecha de la demanda original. Reglas 13.1 y 13.3 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III.
— O —